BROW'N, J.
(dissenting). Defendant’s testimony would warrant the inference that plaintiff promised not to interpose the statute against his claim for the grain, if on looking up his account they should refuse to allow the claim, and that, relying on this promise, he refrained from taking any steps to recover for the grain, -believing in reliance on plaintiff’s promise that he could set up his claim for the grain should he be sued on the note. I think there was a jury question here, and that it was error to direct a verdict against defendant.